DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “168” has been used to designate both the ridge on clip leg 136, and the outside perimeter edge 130 (in fig.4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the annular portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-21,23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, Applicant uses different terms in the specifications than in the claim disclosure. It is unclear what the locating feature and plurality of retaining features are. Applicant sets forth that the plate 74 contains a locating leg 134 and that the locating feature is on plate 74, however, there is no locating feature actually disclosed specifically as “a locating feature” on the lock chassis 50, nor is there a clear statement that the locating leg 134 is the locating feature of the lock chassis.  Therefore, it is unclear what the locating feature is referring to.  Furthermore, the specification states that the chassis includes a retaining slot 144 and a retaining feature 170, but does not specifically indicate that these two make up the retaining features, or that either of these elements includes a plurality.  Therefore, it is unclear which components make up the plurality of retaining features and it is unclear what is exactly being claimed in at least claim 1.  
Regarding claims 10, 16, and 24, Applicant discloses an annular portion of the plate however, there is no clear disclosure of the annular portion in the specifications. Since the component is named as a portion, it is unclear whether this is in reference to the inside perimeter edge 132, or the outside perimeter edge 130 or the centering ring 108. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortune US 6264255 (hereinafter referred to as Fortune). 
NOTE: All underlined text indicates claim amendments and amendments to the previous rejection in light of said claim amendments. 

Regarding claim 1, Fortune discloses a door lock, comprising: 
a lock chassis (20,128) including a housing (21) having a locating feature (28a,28b) and a plurality of retaining features (surfaces of 27 and 21); and 
a rose assembly (30b, 71,72,73,74) releasably coupled to the housing, the rose assembly including a rose (71,72,73,74) and a plate (30b – NOTE: In Fortune, both 70a and 70b, as well as 30a and 30b are identical components.) positioned within (fig.6-7) the rose and secured to the rose, wherein the plate includes a tab (36) and a plurality of resilient members (37+38 – NOTE: Although this is more clearly labeled in figure 5 for the lower right pair, Fortune has 4 identical pairs of these resilient members. This particular 37 and 38 is referring to the pair on the lower left, near 39 of figure 5.  See annotated figure for further clarification.), wherein the tab is engaged in contacting abutment (28a acts as a rotational stop for 36 which can only occur if there is a physical abutment between the two components – see col. 5 lines 1-2) with the locating feature, and wherein each of the resilient members ing abutment (37, 38 is located against and therefore considered to be in contacting abutment with 27 and 28 – see col. 5 lines 3-12) with a corresponding one of the plurality of retaining features of the lock chassis. (fig.1-9)

Regarding claim 3, Fortune discloses the door lock of claim 1, wherein each resilient member includes a first portion (37) extending from the plate and a second portion (38) that is inclined (see fig.5) with respect to the first portion and is engaged with the corresponding retaining feature. (fig.1-9; NOTE: The definition of engaged, as defined by Merriam-Webster online, is “to interlock with: mesh,” and mesh is defined by Merriam-Webster online is “ to fit or work together properly”.  In this instance, all components in an assembly of Fortune are considered to “fit or work together properly”.)

Regarding claim 4, Fortune discloses the door lock of claim 3, wherein the rose includes an alignment feature (72,74) and a centering portion (73) , and wherein the plate includes a seating surface (opposite surface of the surface of the plate shown in fig. 5) engaged with the alignment feature and the centering portion. (fig.1-9; NOTE: The definition of engaged, as defined by Merriam-Webster online, is “to interlock with: mesh,” and mesh is defined by Merriam-Webster online is “ to fit or work together properly”.  In this instance, all components in an assembly of Fortune are considered to “fit or work together properly”.)

Regarding claim 5, Fortune discloses the door lock of claim 1, wherein the rose includes an alignment feature (72,74) and a centering portion (73), and wherein the plate includes a seating surface (opposite surface of the surface of the plate shown in fig.5) engaged with the alignment feature and the centering portion; 
and wherein engagement of the seating surface with the alignment feature and with the centering portion aligns the tab with the locating feature of the lock chassis (when the plate is attached and centered forming the rose assembly, the tab will be correctly aligned with the locating feature 28a/b – Align, as defined by Merriam-Webster, is “bring into alignment” further, as “forming in line,” when assembled, the tab is in line with the locating feature.) 

Regarding claim 6, Fortune discloses the door lock of claim 4, wherein the alignment feature includes a boss (74, shown in fig.2 near 39, also see annotated figure) extending from the centering portion (NOTE: Applicant has not provided any frame of reference for the term “from the centering portion.” Therefore, with regards to figure 5 of Fortune, If the frame of reference, for example, is from where 79 is located and extending towards centering portion plate 30, the boss extends from the surface of the centering portion 73 towards the edge of 72- see annotated figure), wherein the boss is engaged (NOTE: Based on definition & interpretation above in claim 1) with the seating surface of the plate. (fig.1-9)

Regarding claim 7, Fortune discloses the door lock of claim 6, wherein the seating surface of the plate defines a generally planar surface (planar surface of 30, fig.5) engaged with the centering portion and an alignment hole (NOTE: The alignment hole is created between the edge of 38 and 39, and fig.6 shows the boss 74 extending through. Hole is defined by Merriam-Webster online as “a hollowed-out place” wherein hollow is defined by Merriam-Webster online as “an unfilled space,” the ‘hole’ in Fortune is an unfilled space on the plate.) through which the boss extends. (fig.1-9)

Regarding claim 8, Fortune discloses the door lock of claim 3, wherein the locating feature of the housing includes a slot (between parts 28a and 28b) configured to engage the engagement surface of the tab. (fig.2; NOTE: The definition of engaged, as defined by Merriam-Webster online, is “to interlock 

Regarding claim 24, Fortune discloses the door lock of claim 1, wherein the plate further includes an annular portion (interior annular side wall formed as a ring created by 32), and wherein the tab and the resilient member (38 portion) extend radially (defined by Merriam-Webster online as “of, relating to, or adjacent to a bodily radius”) outward (there is no frame of reference for the term outward provided by the Applicant.  For the purposes of examination, outwards is towards or away from the planar surface of 30b – therefore, both the tab and resilient member extend radially outward) from the annular portion.

Annotated Figure 

    PNG
    media_image1.png
    606
    818
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 9, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
 Regarding claim 9, references of record do not teach wherein each retaining feature includes a corresponding inclined surface that is inclined with respect to the planar surface of the housing. 
Regarding claim 23, references of record do not teach a rose assembly of a door lock with a plate positioned within the rose as well as a plate that moves laterally in order to align the rose assembly with the housing. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.  

Claims 10, 16, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 10, references of record do not teach a rose assembly of a door lock with a plate positioned within the rose as well as a plate that moves laterally in order to align the rose assembly with the housing. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Regarding claim 16, references of record do not teach a cover plate assembly of a door lock with a spring plate positioned within the rose as well as a housing with an outer perimeter including a plurality of recesses, and a the spring plate includes an annular portion that surrounds the opening of a cover plate (the spring plate of Fortune includes a plurality of arms that is the annular portion, they are not separate components). Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Regarding claim 21, references of record do not teach all of claim 1 as well as the rose comprising a boss that not only extends through an aperture of a plate in the rose assembly, but also is deformed to form a riveted connection permanently securing the plate to the rose. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-9, 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on Applicant’s proposed amendments & upon further consideration, a new interpretation of Fortune has been applied to the rejection of claims 1-8, and 24, therefore, Applicant’s previous arguments are considered moot as they do not apply to the current rejection as set forth in this Office Action. The proposed amendments as discussed in Applicant’s remarks pages 2-3, have been addressed in the above action.  Regarding the allowable subject matter of claim 5: Upon further consideration, the objection of this claim has been withdrawn.  Claim 5 is now rejected under the new interpretation of Fortune. Regarding the new claims: claim 23 is considered to be objectionable however, claim 24 is rejected under the Fortune prior art. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to door locks.

Related art not applied: 
Fan US 7311342: Contains resilient members 15, however, does not have an explicit tab on said plate of the rose assembly either. Examiner can find no reason to combine or modify references without use of impermissible hindsight. 

Pilotelli US 20090211318 shows tabs 74, which are resilient (provides a snap engagement), however, there is no distinction between the tabs and the resilient members – they are the same component in Pilotelli whereas the Applicant’s invention distinctly claims the tab and resilient member to be separate components.  Furthermore, there is no disclosure of the lateral movement of the plate with the housing nor can plate 70 of PIlotelli be considered a spring plate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675